Citation Nr: 0500561	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  96-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for irritable bowel syndrome (IBS) with hepatic stenosis.

2.  Entitlement to an initial rating in excess of 30 percent 
for mixed type headaches.

3.  Entitlement to service connection for a disability 
manifested by chest pain.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that initially the veteran perfected appeals 
of multiple issues; however, in April 2003 he indicated that 
he wished withdraw all issues except those that are listed on 
the title page of this decision.  

In May 2004, the veteran's representative indicated that the 
veteran had a psychological disorder secondary to headaches, 
and hypertension secondary to stress caused by his service-
connected disorders.  To the extent that new issues have been 
raised, they are referred to the RO for appropriate action.

The ratings assigned are initial ratings.  Thus the guidance 
of Fenderson v. West is for application as will be discussed 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action required on your part. 




FINDINGS OF FACT

1.  The veteran's IBS with hepatic stenosis is not manifested 
by malnutrition and only fair health during periods of 
remission.

2.  The veteran's IBS with hepatic stenosis is not manifested 
by frequent hospitalization and a marked interference with 
employment.

3.  The veteran complains of prostrating headaches and some 
lesser headaches.  Clinically they are described as 
occasional.  Most recently right temporal headaches could 
occur two per day with a severe diffuse throbbing headaches 
once every few months.  Severe economic inadaptability has 
not been shown.

4.  There is no evidence of a clinical diagnosis associated 
with complaints of chest pain.  No continuing disability 
manifested by chest pain has been clinically established.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for IBS with hepatic stenosis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 7319, 7323, 7345 (2003).

2.  The criteria for an initial rating of 30 percent for 
headaches, mixed type have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Code 8100 (2003).

3.  A chronic disorder manifested by chest pain was not 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that the VCAA notice, required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits, 
even if the claim and initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  

In the Board's view, correspondence dated in April 2002 and 
January 2004 substantially satisfies the notice requirements 
of the aforementioned laws and regulations.  In these letters 
the appellant was notified of the information and evidence 
that is necessary to substantiate the claims including what 
information and evidence VA will seek to provide, and what 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103.  

While the VCAA notice was not issued in the chronological 
manner contemplated by the Pelegrini Court, such an error 
does not necessarily result in prejudice to the appellant.  
The Court did not suggest a remedy for such a situation, nor 
is one evident to the Board.  As described herein, there is 
no prejudice in proceeding.

The record reflects that the veteran was provided with notice 
of the rating decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case and a supplemental statement of the case that notified 
him of the issues addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case, the Board concludes that VA 
has no outstanding or unmet duty to inform the veteran that 
any additional information or evidence is needed.  

With regard to the duty to assist, VA treatment records were 
obtained and associated with the claims file, and the veteran 
was scheduled for examinations.  The veteran indicated that 
he received private treatment; however, he did not submit 
completed authorization release forms that would have 
permitted VA to obtain the records on his behalf.  The Board 
notes that private medical treatment was discussed as 
recently as a May 2003 personal hearing and the veteran still 
failed to complete the appropriate forms he received at that 
time.  He has been offered the opportunity to submit those 
records or have the VA get the records and they have not been 
forthcoming.

To the extent that VA may have failed to fulfill either the 
duty to notify or the duty to assist the veteran, the Board 
finds that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual background

Service medical records documented a diagnosis of irritable 
bowel syndrome and chronic headaches.  In February 1993, two 
episodes of chest pains were reported.  The complaints were 
non-cardiac in nature and the etiology was unknown, but 
thought to be possibly stress related or signs of 
costochondritis.  Complaints of chest pain reported at an 
April 1993 separation examination were associated with GERD. 

VA outpatient treatment records for 1993 and 1994 noted 
numerous complaints of a daily mixed type headache disorder.  
In 1993 a history of abnormal liver function studies was 
noted.  These records reveal no evidence of malnutrition.  

The veteran was seen for a VA examination in April 1994.  He 
reported complaints of weekly chest pain and daily migraine 
headaches.  Physical examination was notable for finding that 
the veteran was solidly built.  No findings of malnutrition 
were noted by the examiners.  The examiners noted the 
veteran's self report that he was diagnosed with hypertension 
in 1992.  The diagnoses included a history of migraine and 
vascular tension headaches, history of IBS with melena, and 
history of hypertension not found.

VA medical records dated in September 1994 noted complaints 
of headaches.  The veteran reported daily headaches that 
occurred sometimes with exertion.  

VA medical records noted the veteran's complaints of 
increased gastrointestinal symptoms in January 1995.  
Additional complaints of loose stools were noted in February 
1995.  

The veteran underwent a VA examination in June 1994.  He 
reported daily headaches with varying qualities.  The 
headaches were reported to be bitemporal occipital and 
frontal, and lasted from 10 minutes to 24 hours in length.  
Sleep occasionally relieved his symptoms.  Physical 
examination revealed normal findings throughout.  The 
diagnosis was mixed headache type, both vascular and muscle 
contraction with a non-focal or normal neurological findings.

The veteran underwent a VA examination in September 1996.  He 
reported experiencing mixed type headaches.  One type was a 
daily, aching feeling that was almost constant.  The other 
type occurred one to two times a week that was throbbing in 
nature.  It occurred in the occipital area and temporal area, 
bilaterally.  He reported photophobia and phonophobia during 
the latter type of headaches.  The veteran usually wore 
sunglasses.  He denied nausea or vomiting.  Prior to severe 
headaches, he saw spots moving in his eyes.  Headaches 
reportedly increased with activity.  The veteran was noted to 
work full-time.  Physical examination revealed no 
abnormalities.  The diagnosis was mixed migraine and tension 
type headaches with normal neurological examination findings.

In May 1997, the veteran underwent a VA examination.  He 
complained of periodic abdominal pain that last for one or 
two hours.  These then subsided for two or three hours, and 
then returned for one or two hours.  The pains were very 
severe and usually caused him to sit down.  He reported 
having eight to ten loose bowel movements a day.  He reported 
seeing blood in his stool maybe once a month.  Physical 
examination was notable for evidence of abdominal discomfort, 
and a reported severe pain.  He lost 15 pounds in the last 
year.  He denied malaise, anorexia, and generalized weakness.  
The diagnosis was IBS.

X-rays of the abdomen taken in December 1997, revealed no 
evidence of cholelithiasis or biliary dilation.  There was 
minimal heterogenity of hepatic echo texture, which was 
statistically most likely secondary to fatty infiltration.  
Radiological studies in December 1998 were negative for 
evidence of mechanical bowel obstruction.

VA records show that the veteran underwent stress tests in 
October 2000 and April 2001.  The report from the earlier 
test noted shortness of breath with no arrhythmia.  The 
impression revealed a fair exercise tolerance and a negative 
adequate stress test of ischemia by EKG.  The latter report 
indicated the veteran did not experience symptoms, but the 
test was terminated due to hypertensive blood pressure 
response.  The impression was similar to the earlier report.  
In July 2001, the veteran was seen with complaints of chest 
pain.  The record noted that the stress test was negative.  
The veteran denied chest pain or pressure with exertion, 
abdominal pain, nausea, vomiting, diarrhea, and constipation.  
In December 2001, the veteran complained of daily chest pain.  

Laboratory studies in May 1997 were negative for evidence of 
hepatitis.  Laboratory studies in September 1997 were notable 
for elevated SGPT and Gamma-GTP levels.

VA outpatient treatment records dated in 2001 also revealed 
complaints of IBS.  Physical examinations were generally 
negative with no abnormal abdominal findings.  The veteran 
was noted to use Pepto-Bismol for belching.  The clinical 
impressions included IBS, GERD, and fatty liver.

During a VA gastroenterology appointment in February 2002, 
the veteran complained of crampy, stabbing, diffuse abdominal 
pain.  He reported that he had diarrhea 15 to 20 times a day.  
Bowel movements, which occurred shortly after eating, reduced 
the level of pain.  In August 2002, the veteran reported 
increased headaches with a new gastrointestinal medicine.  
Frequent bowel movements and cramping were controlled with 
over-the-counter medicine.  He complained of chronic 
intermittent left chest pain that was transient, non-
exertional, and a nonpleuritic dull ache.  The assessment was 
that the chest pain was atypical for angina given the 
description, lack of major risk factors, normal examination, 
and past negative stress tests.  "Lung nodule" was likely 
an incidental finding on a past scan and was an unlikely 
cause of his symptoms.  

In April 2002, the veteran reported complaints of chest pain.  
In September 2002, the veteran continued to have 15 to 17 
loose bowel movements a day associated with abdominal 
cramping.  He also had occasional constipation.  His stools 
were occasionally mixed with blood.  His weight was stable.  
The veteran complained of periodic chest pain between 
December 2002 and February 2003.

VAMC medical records dated in January 2003 noted that the 
veteran indicated that he still had occasional headaches, but 
there were tolerable.  A March 2003 VA outpatient treatment 
record noted that an abdominal examination revealed normal 
findings.  The veteran was noted to be using Bentyl for IBS.  

The veteran testified during a personal hearing in May 2003.  
He stated that he had headaches nearly every day, but did not 
have migraine headaches daily.  Sometimes he had extremely 
strong sharp pains, but they did not last long.  Other 
headaches normally lasted from one to two hours and occurred 
two to three times a day.  Exertion and sometimes sunlight 
triggered headaches.  He was self-employed and reportedly 
worked one day a week.  His testimony about IBS was that he 
went to the bathroom about 15 to 20 times a day.  He ate when 
he was at home but not when he worked.  He did not experience 
fecal leakage, but reported pain prior to and during bowel 
movements.  The veteran stated that he did not have 
ulcerative colitis.  The veteran was told that records 
release forms were needed to secure records.

VA progress notes dated in October 2003 indicated that the 
veteran's IBS was stable.  Chest x-rays taken in May 2003 
revealed an area of segmental atelectasis in the right lung's 
middle lobe.  A review of previous studies disclosed a 
similar density in configuration that suggested a chronic 
segmental region of atelectasis.  A CT scan was recommended.  
Records dated in June 2003 reveal the CT scan findings were 
normal.  

A September 2003 colonoscopy revealed evidence of 
hemorrhoids.  IBS was not diagnosed.

The veteran underwent VA examinations in January 2004.  He 
reported that throbbing headaches that sometimes lasted all 
day required him to lie down and sleep.  Some headaches were 
associated with photophobia.  The sharp occipital headaches 
and the right temporal headaches occurred approximately twice 
a day and the severe diffuse throbbing headaches occurred 
once every few months.  The examiner diagnosed headaches, to 
include migraine, tension headaches, and occipital neuralgia.  
With regard to IBS, there was no change in the frequency of 
bowel movements.  He denied fatigue, weakness, and change in 
weight.  He did describe daily abdominal cramping about 15 
times per day.  Physical examination revealed no 
malabsorption, malnutrition, hematemesis, or melena.  There 
were no signs of liver disease.  The examiner indicated that 
IBS with hepatic stenosis was unchanged from the previous 
examination.  

With regard to chest pain, the veteran indicated that it 
occurred daily and was sharp in quality.  Following physical 
examination, the diagnosis was that there were no clinical 
signs of coronary artery disease or a heart condition at 
present or previously.  Service medical records also showed 
no signs of hypertensive vascular disease or cardiovascular 
disease.  The examiners did not link a chronic disorder 
manifested by chest pain to active duty service.

Analysis

Initial rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).

1.  IBS

The veteran's IBS is currently evaluated as 30 percent 
disabling under Diagnostic Code 7319, irritable colon 
syndrome.  A maximum schedular rating of 30 percent is 
warranted when the disorder is severe with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

The veteran has made statements regarding his liver; however, 
regulations prohibit rating hepatic stenosis separate from 
IBS.  According to 38 C.F.R. § 4.114, ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. 38 C.F.R. 
§ 4.113 (2003).

Since the disability is already rated at the maximum, a 
higher rating can only be achieved if the veteran's 
disability meets the criteria for another diagnostic code for 
a similar disorder.  In this instance a higher rating under 
Diagnostic Code 7323, ulcerative colitis, provides for a 40 
percent rating where is daily fatigue, malaise, and anorexia 
with minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2003).  A higher 
rating is not warranted under this code since the veteran has 
consistently denied malaise, anorexia, nausea, vomiting, and 
fatigue.  Moreover, there are no reported complaints of right 
upper quadrant pain or incapacitating episodes lasting four 
to six weeks.  Likewise, a higher rating of 60 percent is not 
warranted under 38 C.F.R. § 4.114, Diagnostic Code 7323 
(2003), which requires severe ulcerative colitis with 
numerous attacks a year and malnutrition with fair health 
during remissions.  At no time was there evidence of 
malnutrition or only fair health during remissions.

For these reasons, the preponderance of the evidence is not 
in favor of the veteran's claim.  As such, the benefit of the 
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

2.  Headaches

Under DC 8100, a maximum of a 50 percent disability rating 
for headaches may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is for 
assignment where there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Based on 
medical records and the veteran's testimony, while there is 
some testimony that supports a higher rating, the clinical 
record does not.  Thus, an initial evaluation in excess of 30 
percent for headaches is not in order.

At the personal hearing in 2003, appellant testified 
concerning significant headaches that resulted in him having 
to restrict his work.  This is not, however confirmed on 
subsequent clinical evaluations.  He reported right temporal 
headaches twice a day, with severe diffuse headaches every 
few months on more recent examination.  This history seems 
more in line with the other documents on file, and is most 
consistent with the 30 percent rating.

Thus, in view of the findings clinically reported, the Board 
concludes that an initial rating in excess of 30 percent is 
not for assignment.  The evidence is not so evenly balanced 
as to give rise to a reasonable doubt.

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Although two incidents of chest pain were noted in service 
and although medical records in recent years showed an 
increase in chest pain complaints, there is no evidence that 
the veteran has a disorder manifested by chest pain that is 
related to service.  Despite testing and examinations 
conducted to determine the cause of the veteran's complaints, 
medical professionals have not found a clinical basis for his 
complaints.  Simply put, the veteran's complaints are not 
supported by a clinical diagnosis, and without a disability 
to which his chest pain can be attributed; there is no basis 
to grant service connection.  Pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Keeping in mind the requirements to establish service 
connection, the Board finds that the claim must be denied 
because it lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).

Accordingly, because the claim of service connection for 
chest pain does not meet the minimum statutory requirement 
(i.e., a current disability) it is legally insufficient under 
38 C.P.R. § 3.303 and must be denied.  Rabideau.

Of course, should the veteran be diagnosed with a disorder 
associated with his chest pain, and if he can show that the 
disorder is related to service, he may wish to file a claim 
to reopen this issue.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
IBS with hepatic stenosis is denied.

Entitlement to an initial rating in excess of 30 percent for 
mixed type headaches is denied.

Service connection for chest pain is denied.


REMAND

With regard to the issue of entitlement to service connection 
for hypertension, the Board finds that additional development 
is necessary before a decision may be rendered.  In this 
regard, the veteran underwent a VA examination in January 
2004 and the examiner offered an opinion as to the etiology 
of the appellant's hypertension.  Unfortunately, the opinion 
is expressed in such a way as to make it unclear as to 
whether or not a nexus exists between service and 
hypertension.  As a result, further clarification is 
required.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for 
hypertension since January 2004.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  Upon completion of the development 
described above, the claims file should 
be returned to the examining physician at 
the Northport VA Medical Center (VAMC), 
or a similarly situated physician.  The 
doctor should review his January 2004 
opinion and clarify whether it is at 
least as likely as not that hypertension 
is related to service.  If that doctor is 
not available, then a similarly situated 
physician may offer an opinion.  If there 
is need for additional examination to 
answer the question, then the veteran 
must be afforded a new VA examination to 
ascertain the nature and etiology of his 
hypertension.  The claims folder must be 
provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  Thereafter, an 
opinion should be provided as to whether 
it is at least as likely as not that 
hypertension is related to military 
service.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn regarding the opinion 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
service connection for hypertension.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


